Title: From Thomas Jefferson to Jones & Howell, 13 August 1807
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                            Monticello Aug. 13. 07.
                        
                        I find my works here absolutely out of nailrod. I must therefore pray you to send on without delay, 2. tons
                            assorted & addressed as usual.
                        I expect that mr Barnes remitted you on the 6th. instant 281. D. for the last supply of rod. I salute you
                            with esteem.
                        
                            Th: Jefferson
                            
                        
                    